United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1475
                       ___________________________

                             Courtney Bernard Clark

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Commissioner Tom Roy; Officer Nate Drevlow; Dr. Lisa Staber; Dr. Steven
                      Klapmeier; Dr. James Wischer

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: April 25, 2018
                              Filed: April 30, 2018
                                  [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Minnesota inmate Courtney Bernard Clark appeals following the district
court’s1 adverse judgment in his 42 U.S.C. § 1983 action. We find no basis for


      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
overturning the district court’s well-reasoned decisions dismissing the claims against
some parties, and granting summary judgment to the remaining party. The judgment
is affirmed. See 8th Cir. R. 47B.2
                        ______________________________




Hildy Bowbeer, United States Magistrate Judge for the District of Minnesota.
      2
       We decline to consider the new matters Clark raises on appeal, see Stone v.
Harry, 364 F.3d 912, 914-15 (8th Cir. 2004), or his challenge to a ruling this court
summarily affirmed in his prior interlocutory appeal in this case.

                                         -2-